Citation Nr: 1543815	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-13 890	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating prior to July 14, 2014, and a disability rating greater than 10 percent from July 14, 2014, for the left knee degenerative joint disease with status post anterior cruciate ligament reconstruction. 

3.  Entitlement to an initial compensable disability rating prior to November 14, 2011, a disability rating greater than 10 percent from November 14, 2011 to July 13, 2014, and a disability rating greater than 40 percent from July 14, 2014, for the right knee degenerative joint disease with status post anterior cruciate ligament reconstruction. 

4.  Entitlement to an initial compensable disability rating prior to November 14, 2011, and a disability rating greater than 10 percent from November 14, 2011, for instability of the right knee.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1992, and from January 1994 to February 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System have been reviewed.

The Veteran was scheduled for a Board hearing in December 2014; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

The Board notes that the Veteran expressly limited his substantive appeal to the issues listed above.  See March 2011 statement of the case; May 2011 Form 9.  Thus, the issues of entitlement to an increased rating for the lumbosacral spine degenerative disc disease; entitlement to an increased rating for cervical spine strain; and entitlement to service connection for fistulectomy with sphincterotomy, are not on appeal and are not before the Board.

In an August 2014 rating decision, the RO assigned increased ratings of 10 percent from November 14, 2011 to July 13, 2014, and of 40 percent from July 14, 2014 for the right knee degenerative joint disease.  The RO also granted an evaluation of 10 percent from November 14, 2011 for right knee instability.  The RO also assigned an increased rating of 10 percent from July 14, 2014 for the left knee degenerative joint disease.  As these increases do not constitute full grants of the benefits sought, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Notably, the Veteran submitted a statement in writing on April 2, 2015, in which he requests to withdraw his current appeals for increased evaluations for the right knee, left knee, and bilateral hearing loss.  On the same day, the Veteran submitted a claim for increased evaluation for the bilateral knee condition.  Given this claim for increased evaluation for the bilateral knee condition, and given that a subsequent statement by the Veteran in a May 2015 Report of General Information apparently reflects an intent to continue pursuing these increased rating issues, the Board concludes that the Veteran did not intend to withdraw the appeals for increased evaluations for the bilateral knee disabilities.  Therefore, these issues are not considered withdrawn.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's right and left knee disabilities are shown by the evidence to impact his ability to work.  See e.g., July 2014 VA examination (showing that bilateral knee disabilities affects prolonged standing, kneeling, and squatting).  However, the record shows that the Veteran is attending college.  See January 2015 VA treatment record.  There is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected bilateral knee disabilities.  Thus, TDIU has not been raised by the record and is not before the Board at this time.  

The matter of an increased evaluation for the low back condition is raised by the Veteran in an April 2015 Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and refers it to the AOJ for appropriate action. 

The issues of entitlement to increased ratings for (a) the left knee degenerative joint disease with status post anterior cruciate ligament reconstruction, (b) the right knee degenerative joint disease with status post anterior cruciate ligament reconstruction, and (c) instability of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

On April 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased disability rating for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased disability rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on April 2, 2015, the Veteran withdrew the appeal for entitlement to an increased disability rating for bilateral hearing loss in writing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased disability rating for bilateral hearing loss is dismissed.


REMAND

The records indicate that VA treatment records that are pertinent to the appeals for increased ratings for the bilateral knees are outstanding.  See January 2015 VA treatment record (noting that bilateral knee x-rays and an MRI of the bilateral knees were ordered); February 2015 VA telephone encounter note (indicating that MRI of knee was completed, but a copy of the MRI report is not associated with the claims file).  Outstanding VA treatment records relevant to the issues on appeal should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the left and right knees, specifically to include updated private treatment records from Dr. S. H. after November 14, 2011, and from any other private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records, and all attempts to do so should be documented in the claims file.  

2. Obtain outstanding relevant VA treatment records, to include records from January 2015 to present, and to include copies of any bilateral knee x-rays and MRI reports of the bilateral knees performed in 2015.

3. After completing the above development and conducting any additional development that is deemed warranted, readjudicate the claims for increased compensation on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
S.S. Toth
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


